Exhibit 99.1 ELBIT IMAGING LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2012 ELBIT IMAGING LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2012 Contents Page Report of independent registered public accounting firm F-2-F-3 Consolidated Financial Statements: Balance sheets F-4-F-5 Statements of income F-6-F-7 Statements of comprehensive income F-8 Statements of changes in shareholders' equity F-9-F-12 Statements of cash flows F-13-F-15 Notes to the consolidated financial statements F-16-F-169 Appendix F-170 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Elbit Imaging Ltd. We have audited the accompanying consolidated balance sheets of Elbit Imaging Ltd. and its subsidiaries (the "Company") as of December 31, 2012 and 2011, and the related consolidated statements of income, statements of comprehensive income, shareholders' equity and cash flows for each of the three years in the period ended December 31, 2012.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Elbit Imaging Ltd. and its subsidiaries as of December 31, 2012 and 2011, and the consolidated results of their operations,and their cash flows for each of the three years in the period ended December 31, 2012, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. F- 2 The Company's financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, in the period commencing February 1, 2013 through February 1, 2014 the Company is to repay its debenture holders NIS 599 million (principal and interest). Said amount includes NIS 82 million originally payable on February 21, 2013, that its repayment was suspended following a resolution of the Company's Board of Directors. The Company's Board also resolved to suspend any interest payments relating to all the Company's debentures. In addition, as of December 31, 2012, the Company failed to comply with certain financial covenants relating to bank loans in the total amount as of such date of NIS 290 million. These matters raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Notes 23B and 31D, claims have been filed against Group companies for some of which petitions have been applied to certify as class actions suits, and one of which was certified as a class action. /s/ Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel-Aviv, Israel March 20, 2013 F- 3 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS December 31 2 0 1 2 2 0 1 1 2 0 1 2 Convenience translation (note 2D) Note (in thousand NIS) U.S.$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivables Other receivables Prepayments and other assets Inventories Trading property Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Investment property Other assets and deferred expenses Intangible assets The accompanying notes form an integral part of the financial statements. F- 4 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS December 31 2 0 1 2 2 0 1 1 2 0 1 2 Convenience translation (Note 2D) Note (in thousand NIS) U.S.$'000 Current Liabilities Short-term credits Borrowings relating to trading property Suppliers and service providers Payables and other credit balances Other liabilities Non-Current Liabilities Borrowings Other financial liabilities Other liabilities Deferred taxes Commitments, Contingencies, Liens and Collaterals Shareholders' Equity Share capital and share premium Reserves ) ) ) Retained earnings Treasury stock ) ) ) Attributable to equity holders of the Company Non controlling interest The accompanying notes form an integral part of the financial statements. Doron Moshe Chief Financial Officer Mordechay Zisser CEO Approved by the Board of Directors on: March 20, 2013 The accompanying notes form an integral part of the financial statements. F- 5 ELBIT IMAGING LTD. CONSOLIDATED STATEMENTS OF INCOME December 31 2 0 1 2 2 0 1 1 2 0 1 0 2 0 1 2 Convenience translation (Note 2D) Note (in thousand NIS) U.S.$'000 (Except for per-share data) Revenues and gains Commercial centers (26A) Hotels operations and management (26B) Sale of fashion merchandise and other Total revenues Gain from changes of shareholding in investees - - Gain from sale of real estate assets - Expenses and losses Commercial centers (26C) Hotels operations and management (26D) Cost of fashion merchandise and other (26E) General and administrative expenses (26F) Share in losses of associates, net Financial expenses (26G) Financial income (26H) Change in fair value of financial instruments measured at fair value through profit and loss (26I) ) Write-down, charges and other expenses, net (26J) Loss before income taxes ) Income tax expenses (tax benefit) ) ) Loss from continuing operations ) Profit from discontinuedoperations, net Profit (loss) for the year ) ) ) The accompanying notes form an integral part of the financial statements. F- 6 ELBIT IMAGING LTD. CONSOLIDATED STATEMENTS OF INCOME December 31 2 0 1 2 2 0 1 1 2 0 1 0 2 0 1 2 Convenience translation (Note 2D) Note (in thousand NIS) U.S.$'000 (Except for per-share data) Attributable to: Equity holders of the Company ) ) ) Non-controlling interest ) Loss from continuing operations Equity holders of the Company ) Non-controlling interest ) Profit from discontinued operation, net Equity holders of the Company Non-controlling interest ) ) Earnings (loss) per share - (in NIS) (26K) Basic earnings per share: From continuing operation ) From discontinued operations ) ) ) Diluted earnings per share: From continuing operation ) From discontinued operations ) ) ) The accompanying notes form an integral part of the financial statements. F- 7 ELBIT IMAGING LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME December 31 2 0 1 2 2 0 1 1 2 0 1 0 2 0 1 2 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 Profit (loss) for the year ) ) ) Exchange differences arising from translation of foreign operations ) ) ) Gain (loss) from cash flow hedge ) ) ) Gain (loss) from available for sale investments ) ) Adaption of the revaluation model - Beginning of the year - - Additions during the year - - Loss on hedging instruments designated in hedges of the net assets of foreign operations - - Reclassification adjustments relating to foreign operations disposed of in the year ) - ) ) Income tax expenses (tax benefits) (see note 22) Comprehensive loss ) Attributable to: Equity holders of the Company ) Non-controlling interest ) The accompanying notes form an integral part of the financial statements. F- 8 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves Stock-based compensation reserve Foreign currency translation reserve Retained earnings Gross amount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2010 ) ) ) Profitfor the year - Other comprehensive income (loss) - - - ) - ) - ) ) ) Purchase ofCompany's shares by a subsidiary - ) ) - ) Issuance of shares to non controlling interest of subsidiary - - ) - - - ) - ) ) Purchase by non controlling interest - Initially consolidated subsidiary - Exercise of shares by employees 13 - ) - Employee stocks expired - - ) - Stock-based compensation expenses - Balance - December 31, 2010 ) ) ) The accompanying notes form an integral part of the financial statements. F- 9 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Stock-based compensation reserve Foreign currency translation reserve Retained earnings Gross amount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2011 ) ) ) Lossfor the year - ) ) - ) ) Other comprehensive income (loss) - - ) - - - ) ) Dividend paid to the non controlling interest by a subsidiary - ) ) Purchase of unit holdings from non controlling interest by a subsidiary - - ) - - - ) - ) ) ) Issuance of shares to the non controlling interest by a subsidiary - ) ) Initially consolidated subsidiary - Exercise of shares by employees 8 - ) - Stock-based compensation expenses - Balance - December 31, 2011 ) ) (*)includes with non-controlling interest and hedging reserve. The accompanying notes form an integral part of the financial statements. F- 10 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2012 ) - ) ) Lossfor the year - ) ) - ) ) ) Other comprehensive income (loss) - - (**)190,690 - ) (***)144,414 - Transaction with non controlling interest - - ) - ) - ) Reclassification of a derivative (option) to equity following change in terms - Stock-based compensation expenses - Balance - December 31, 2012 ) ) ) (*) Includes with non-controlling interest and hedging reserve. (**) Net of related tax expenses in the amount of NIS 61 million. (***) Net of related tax expenses in the amount of NIS 45 million. The accompanying notes form an integral part of the financial statements. F- 11 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity Convenience translation (Note 2D), U.S.$'000 Balance - January 1, 2012 ) - ) ) Lossfor the year - ) ) - ) ) ) Comprehensive income (loss) - - (**)51,082 - ) (***)38,686 - Transaction with non controlling interest - - ) - ) - ) Reclassification of a derivative (option) to equity following change in terms - Stock-based compensation expenses - Balance - December 31, 2012 ) ) ) (*) Includes with non-controlling interest and hedging reserve. (**) Net of related tax expenses in the amount of USD 16 million. (***) Net of related tax expenses in the amount of USD 12 million. The accompanying notes form an integral part of the financial statements. F- 12 ELBIT IMAGING LTD. CONSOLIDATED STATEMENT OF CASH FLOWS December 31 2 0 1 2 2 0 1 1 2 0 1 0 2 0 1 2 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 CASH FLOWS FROM OPERATING ACTIVITIES Loss for the year from continued operations ) Income tax expenses (tax benefit) recognized in profit and loss ) ) Finance expenses (income) recognized in profit and loss ) Income tax paid in cash - ) ) - Depreciation and amortization (including impairment) Gain from fair value adjustment of investment property ) Profit from realization of investments in subsidiaries (Appendix B) ) - ) ) Share in losses of associates, net Profit from realization of assets and liabilities - - ) - Stock based compensation expenses Other ) Trade accounts receivables ) ) ) Receivables and other debit balances ) Inventories ) ) Trading property and payment on accountof trading property ) Suppliers and service providers ) ) ) Payables and other credit balances ) Net cash used in operating activities of continuing operations ) Net cash provided by (used in) discontinued operating activities ) ) Net cash used in operating activities ) The accompanying notes form an integral part of the financial statements. F- 13 ELBIT IMAGING LTD. CONSOLIDATED STATEMENT OF CASH FLOWS December 31 2 0 1 2 2 0 1 1 2 0 1 0 2 0 1 2 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 CASH FLOWS FROM INVESTING ACTIVITIES Investment in initially-consolidated subsidiaries (Appendix C) - ) ) - Purchase of property plant and equipment, investment property and other assets ) Proceeds from realization of property plant and equipment Proceeds from realization of investments in subsidiaries (Appendix B) - ) Investments in associates and other companies ) - ) ) Proceed fromrealization of long-term deposits and long-term loans Investment in long-term deposits and long-term loans ) ) (8 ) Interest received in cash Investments in debt security - - ) - Proceeds from repayment of debt security - - - Proceed from sale of available for sale marketable securities Purchase of available for sale marketable securities ) Loans granted to a former subsidiary - ) ) - Short-term deposits and marketable securities, net ) Net cash provided by (used in) continued investing activities ) Net cash provided by (used in) discontinued investing activities ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from re-issuance of debentures - - Dividend paid to non-controlling interest - ) - - Repurchase of debentures and treasury stock ) Interest paid in cash ) Proceeds from long-term borrowings Repayment of long-term borrowings ) Proceeds from selling derivatives Proceeds from transactions with non-controlling interests, net - - - Proceed from short-term credit Repayment of short-term credit ) Net cash provided by (used in) continued financing activities ) ) ) Net cash used in discontinued financing activities ) Net cash provided by (used in) financing activities ) ) ) Decrease in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Net effect on cash due to currency exchange rate changes ) Cash and cash equivalents at the end of the year The accompanying notes form an integral part of the financial statements. F- 14 ELBIT IMAGING LTD. CONSOLIDATED STATEMENT OF CASH FLOWS December 31 2 0 1 2 2 0 1 1 2 0 1 0 2 0 1 2 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 (Except for per-share data) Appendix A - Non-cash transactions Long-term loans assumed by the purchaser of investment property - Acquisition of property plant and equipment, investment property and other assets by credit - Appendix B - Proceeds from realization of investments in subsidiaries Working capital (excluding cash), net ) - ) ) Property, plant equipment and other assets - Long term receivable ) - ) ) Long term liabilities ) - ) ) Foreign currency transaction - - ) - Profit from realization of subsidiaries - - ) Appendix C - Initially consolidated subsidiaries Working capital (excluding cash), net - ) ) - Prepayment lease rights - Investment in investee company - ) - - Intangible asset - - - Property plant and equipment - - - Long term liabilities - - ) - Share Capital - - ) - Gain on disposal of interest in former associate - ) - - Non-controlling interest - ) - The accompanying notes form an integral part of the financial statements. F- 15 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - GENERAL A. Elbit Imaging Ltd. ("the Company") was incorporated in Israel. The Company's registered office is at 2 Weitzman Street Tel Aviv, Israel. The Company's shares are registered for trade on the Tel Aviv Stock Exchange and in the United States on the NASDAQ Global Select Market. B. The Group engages, directly and through its investee companies, in Israel and abroad, mainly in the following areas: · Commercial and entertainment centers - initiation, construction, and sale of shopping and entertainment centers and other mixed-use property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India. In certain circumstances and depending on market conditions, the Group operates and manages commercial and entertainment centers prior to their sale. · Hotels - hotels operation and management, primarily in major European cities. For the sale of the Group’s hotels in Netherland and UK, see note 12C and D. · Medical industries and devices - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine. · Residential projects - initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India. · Fashion apparel - distribution and marketing of fashion apparel and accessories in Israel. With respect to the selling of GAP operation, see note 11E. · During 2012, the Company closed a transaction to sale all its investments in commercial centers in the US (see note 29B) and lost control over its holding in the subsidiary holding the medical industry and devices (see note 10B(2)). Accordingly, these operations are presented in these financial statements as discontinued operations. C. Financial position: With respect to the Company's financial position and the going concern assumption, including managements plans for re-structuring its borrowing, see note 3. F- 16 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - GENERAL (CONT.) D. Definitions: The Company - Including Elscint Elscint - A formerly 100% subsidiary of the Company, merged with the Company in 2010. Group - The Company and its Investees Investees - Subsidiaries, joint ventures and associates PC - Plaza Centers N.V. Group, a material subsidiary (62.5%) operatingin the field of commercial and entertainment centers. Elbit Medical - Elbit Medical Technologies Ltd., a public Israeli company traded on the TASE, as for December 31, 2012, the Company holds 96% of Elbit Medical on a fully diluted basis. InSightec Ltd. - As of December 31, 2012, an associate (48%) operatingin the field of development, manufacturing and marketing of medical treatment systems (see note 10 B). EPN Group - EPN GP, LLC, and EPN EDT Holdings II and their affiliates jointly ventures (45%), the Group's U.S. real estate investment funds. Parent Company - Europe Israel (M.M.S.) Ltd. ("EIL"). Europe Israel Group - Europe Israel (M.M.S.) Ltd and its investee companies. Control Centers - Control Centers Ltd. - the controlling shareholder of EIL ("CC"). Control Centers Group - Control Centers and its investee companies. Ultimate controlling party - The controlling shareholder of Control Centers, Mr. Mordechay Zisser, who through December 31, 2011 served as the Company's Executive President, and as a director and during 2012 was nominated as the CEO of the Company, the Company's Executive President and as a director. Related parties - As defined in International Accounting Standard ("IAS") no. 24. F- 17 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2-SIGNIFICANT ACCOUNTING POLICIES A. Statement of compliance: The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRSs") as issued by the International Accounting Standards Board ("IASB"). B. Basis for preparation: The consolidated financial statements have been prepared on the historical cost basis except for (i) financial instruments which are measured at fair value; (ii) certain trading property measured at net realizable value (see note 2AF.(1)a.); (iii) certain property, plant and equipment (hotels) that were presented until 31.12.2011 at the cost model and commencing January 1, 2012 are presented at the revaluation model (based on fair value) (see note 2AF.(1)a and note 2AF (1) f.) and (iv) investment property measured at fair value (see note 2AF (1)f.) The principal accounting policies are set out below. C. Presentation of the income statements: The Group operations are characterized by diverse activities. Accordingly, management believes that its income statements should be presented in the “Single - step form”. According to this form, all costs and expenses (including general and administrative and financial expenses) should be considered as continuously contributing to the generation of the overall revenues and gains. Management also believes that its operating expenses should be classified by function to: (i) those directly related to each revenue (including general and administrative expenses and selling and marketing expenses relating directly to each operation); and (ii) overhead expenses which serve the business as a whole and are to be determined as general and administrative expenses. D. Convenience translation: The balance sheet as of December 31, 2012 and statement of income, statement of other comprehensive income, statement of changes in shareholders' equity and statement of cash flows for the year then ended have been translated into U.S. Dollar using the representative exchange rate as of that date ($1.0 NIS 3.733). Such translation was made solely for the convenience of the U.S. readers. The dollar amounts so presented in these financial statements should not be construed as representing amounts receivable or payable in dollars or convertible into dollars but only a convenience translation of reported NIS amounts into U.S. Dollar, unless otherwise indicated. The convenience translation supplementary financial data is unaudited and is not presented in accordance with IFRSs. E. Operating cycle: The Group's operating cycle in respect of operations relating to the construction of real estate projects designated for sale, which are classified as trading property is up to eight yearsAccordingly, assets and liabilities (including specific borrowings) directly related to the trading property operations are classified as current assets and liabilities. For other Group's operations it is assumed that the operating cycle is twelve months. F- 18 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2-SIGNIFICANT ACCOUNTING POLICIES (CONT.) F. Basis for consolidation: (i) The consolidated financial statements incorporate the financial statements of the Company and entities controlled by the Company ("Subsidiaries"). Control is achieved where the Company has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. The results of subsidiaries acquired or disposed of during the reporting periods are included in the consolidated income statement from the effective date of acquisition or up to the effective date of disposal, as the case may be. Where necessary, adjustments are made to the financial statements of subsidiaries to adjust their accounting policies with those of the Company. Material intra-group transactions, balances, income and expenses are fully eliminated on consolidation. Losses attributable to non-controlling interest in excess of its share in the subsidiary’s equity are charged to non-controlling interest in any case, while ignoring its obligations and ability to make additional investments in the subsidiary. (ii) Business combination -goodwill is measured as the fair value of the consideration transferred (including the fair value of any previously-held equity interest in the acquiree) and the recognized amount of any non-controlling interest in the acquiree, less the net recognized amount (generally fair value) of the identifiable assets acquired and liabilities assumed, all measured as of the acquisition date. When the excess is negative, a bargain purchase gain is recognized immediately in profit or loss. Non-controlling interests are measured on a transaction-by-transaction basis at fair value or at their proportionate share of the recognized amount of the identifiable net assets of the acquiree (at fair value), at the acquisition date. Transaction costs, other than those associated with the issue of debt or equity securities, that incur in connection with a business combination are expensed as incurred. (iii) Transactions with non-controlling interest shareholders, in the context of which the Company retains control before and after the transaction, are treated as capital transactions. (iv) Transactions in which the Group attained control through step acquisitions of an entity which do not meet the definition of a business combination, are accounted for based on the cost of the asset acquired at each step. (v) When a control over a subsidiary is lost, a gain or loss is recognised in profit or loss and is measured as the difference between (i) the aggregate of the fair value of the consideration received and the fair value of any retained interest in that subsidiary, if any, and (ii) the previous carrying amount of the assets (including goodwill), and liabilities of the subsidiary and any non-controlling interests. The fair value of any investment retained in the former subsidiary at the date when control is lost is regarded as the cost on initial recognition of an investment in an associate. F- 19 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2-SIGNIFICANT ACCOUNTING POLICIES (CONT.) G. Interest in joint ventures: A joint venture is a contractual arrangement whereby the Group and other parties undertake an economic activity that is subject to joint control; that is when the strategic financial and operating policy and decisions relating to the activities of the joint venture require the unanimous of the parties sharing control. Jointly controlled entities are accounted for using the proportionate consolidation method using line by line basis. The financial statements of jointly controlled entities are included in the consolidated financial statements from the date that joint control commences through the date it ceases.Where necessary, adjustments are made to the financial statements of jointly controlled entities to adjust their accounting policies with those of the Company. Material intra-group transactions, balances, income and expenses are eliminated in consolidation to the extent of the Group's interest in each joint venture. With respect to the effect of IFRS 11 "Joint Arrangements", see note AG. H. Investments in associates: An associate is an entity over which the Group has significant influence and that is neither a subsidiary nor an interest in a joint venture. Significant influence is the power to participate in the financial and operating policies of the associate, but is not control or joint control over those policies. The results, assets and liabilities of associates are incorporated in the financial statements of the Company using the equity method of accounting. Under the equity method, investments in associates are carried in the consolidated balance sheet at cost as adjusted for post-acquisition changes in the Group's share of the net assets of the associate, less any impairment in the value of each individual investment. Any excess of the cost of acquisition over the Group's share of the net fair value of the identifiable assets, liabilities and contingent liabilities of the associate at the date of acquisition is recognized as goodwill. The goodwill is included within the carrying amount of the investment and is assessed for impairment as part of the investment as a whole. In circumstances where the Group's interest in an investee company is in the form of mixed securities (such as ordinary shares, preferred shares or other senior securities, or loans), the Group records equity losses in excess of the Group's investment in the ordinary shares of the investee based on the priority liquidation mechanism, that is, allocating the loss to the other components in reverse to the their seniority. Where necessary, adjustments are made to the financial statements of associates to adjust their accounting policies with those of the Company. F- 20 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2-SIGNIFICANT ACCOUNTING POLICIES (CONT.) I. Foreign currency: (i)Foreign currency transactions The financial statements of each individual entity of the Group are presented based on its functional currency. Transactions in currencies other than each individual entity's functional currency (foreign currency) are translated into that entity's functional currency based on the foreign exchange rate prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are translated to the functional currency using the foreign exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities that are measured in terms of historical cost in a foreign currency are translated using the historical exchange rate prevailing at the date of the transaction. Non-monetary assets and liabilities carried at fair value that are denominated at foreign currency are translated at the exchange rates prevailing at the date when the fair value was determined. Exchange rate differences as a result of the above are recognized in statement of income, except for: (i) exchange rate differences capitalized to qualified assets (see note 2AB); (ii) exchange rate differences charged to foreign currency translation reserve (see (ii) below); and (iii) exchange rate differences on available for sale financial instruments (see note 2K.)(iv) exchange rate differences charge to revaluation of property plant and equipment carried at fair value (see note 2N ) (ii)Financial statements of foreign operations: For the purpose of the consolidated financial statements, the assets and liabilities of foreign operations (the functional currency of each is the currency of the primary economic environment in which it operates) are translated to New Israeli Shekels ("NIS") which is the functional currency and the presentation currency of the Company, based on the foreign exchange rates prevailing at the balance sheet date. The revenues and expenses of foreign operations are translated to the functional currency of the Company based on exchange rates as at the date of each transaction or for sake of practicality using average exchange rates for the period. Goodwill and fair value adjustments arising from the acquisition of a foreign operation are treated as assets and liabilities of the foreign operation and translated at closing rates. Foreign exchange rate differences arising from translation of foreign operations are recognized directly to foreign currency translation reserve within other comprehensive income. Exchange rate differences attributable to (i) monetary items receivable from or payable to a foreign operation for which settlement is neither planned nor likely to occur, which form part of the net investment in a foreign operation; and (ii) borrowings used to hedge investments in foreign operations in the same currencyare also included in the foreign currency translation reserve. Income taxes relating to such exchange rate differences are also included in the foreign currency translation reserve within shareholders’ equity. F- 21 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2-SIGNIFICANT ACCOUNTING POLICIES (CONT.) I. Foreign currency: (Cont.) (ii)Financial statements of foreign operations (cont.): On the disposal of a foreign operation (i.e. a disposal of the Group's entire interest in a foreign operation, or a disposal involving loss of control over a subsidiary that includes a foreign operation, a disposal involving loss of joint control over a jointly controlled entity that includes a foreign operation, or a disposal involving loss of significant influence over an associate that includes a foreign operation), all of the exchange differences accumulated in the equity reserve in respect of that operation attributable to the owners of the Company are reclassified to profit or loss. In the case of a partial disposal that does not result in loss of control by the Group over a subsidiary that includes a foreign operation, the proportionate share of accumulated exchange differences are re-attributed to non-controlling interests and are not recognized in profit or loss. For all other partial disposals (i.e. reductions in the Group's ownership interest in associates or jointly controlled entities that do not result in the Group losing significant influence or joint control), the proportionate share of the accumulated exchange differences is reclassified to profit or loss. (iii) Rates of exchange of NIS, in effect, in relation to foreign currency (in NIS) are as follows: December 31 2 0 1 2 2 0 1 1 U.S. Dollar($) EURO (€) Romanian New Lei (RON) Indian Rupee (INR) Scope of change in the exchange rate, in effect, of the NIS in relation to the foreign currencies (%): December 31 2 0 1 2 2 0 1 1 2 0 1 0 U.S. Dollar ($) (2
